OPINION
By STEVENS, J.
The rule is stated in 14 R.C.L., “Infants,” §34, as follows:
“It is for the judge to define the class and character of articles which may be held necessaries; and, if there is evidence creating a reasonable question, it is for the jury to say whether the particular articles sued for fall within the class.”
We are of the opinion that whether or not the drums in question were “necessaries,” within the purview of the statute, was a question for the jury under proper instructions, and our reading of the record does not persuade us that the finding of the jury to the effect that said drums were not “necessaries,” was manifestly' against the weight of the evidence.
The judgment of the trial court is affirmed.
WASHBURN, PJ, and FUNK, J, concur in judgment.